ORDER
PER CURIAM.
Delarren Mason (Defendant) appeals from a trial court judgment of conviction of first-degree trespass, first-degree robbery, armed criminal action, and two counts of false imprisonment entered after a jury trial. Defendant alleges trial court error in ruling Defendant could not argue an adverse inference from the State failing to call certain witnesses, in overruling Defendant’s Batson challenges, and in denying Defendant’s request for a mistrial after a witness testified that Defendant “had wanteds out.”
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not: (1) plainly err in ruling Defendant could not argue an adverse inference from the State failing to call certain witnesses; (2) clearly err in overruling Defendant’s Batson challenges; and (3) did not abuse its discretion in denying Defendant’s request for a mistrial after a witness testified that Defendant “had wanteds out.” An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).